Citation Nr: 1628396	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased (compensable) rating for sinusitis.

2.  Entitlement to service connection for left knee degenerative joint disease.

3.  Entitlement to service connection for peripheral vestibular disorder/vertigo, to include as secondary to tinnitus and hearing loss.

4.  Entitlement to an increased rating for adjustment disorder with anxiety and depression, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a personal hearing at the RO in February 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  

By decision in April 2015, the Board denied entitlement to compensable ratings for bilateral otitis media and sinusitis and remanded other matters for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision that denied entitlement to a compensable rating for sinusitis, and remanded the matter for development consistent with the Joint Motion for Partial Remand.  The issue of entitlement to a compensable rating for bilateral otitis media is no longer for appellate consideration.

By decision in March 2016, the Board denied service connection for a sleep disorder, to include sleep apnea, as well as higher ratings for service-connected degenerative joint disease of the lumbar spine and allergic rhinitis.  These matters are no longer for appellate consideration.  The issue of entitlement to a compensable rating for sinusitis was remanded for further development. 

Following review of the record, the issues of entitlement to service connection for left knee degenerative joint disease and peripheral vestibular disorder/vertigo, to include as secondary to tinnitus and hearing loss, and entitlement to higher ratings for adjustment disorder and bilateral pes planus are remanded for further development.  VA will notify the appellant if further action is required.


FINDING OF FACT

Sinus disability is manifested by symptoms that include reported sinus pain with no more than X-ray evidence of mild mucoperiosteal thickening in both maxillary sinuses without significant opacification or disease.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis are not met. 38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  VA examinations were performed in 2010 and 2015.  The appellant presented testimony on personal hearing in February 2015.  The case was remanded for further development pursuant to which another VA examination was conducted in April 2016.  VA and private medical records have been associated with the electronic record.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Veteran has indicated that he has no additional evidence to submit.  Appellate review may proceed without prejudice to the appellant. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

A claim for entitlement to an increased rating for sinusitis was received in August 2009.

Sinusitis is rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513 which provides that a noncompensable rating is warranted when sinusitis is detected by X-ray evidence only.  A 10 percent evaluation is granted for chronic frontal sinusitis with a showing of one or two incapacitating episodes per year of sinusitis necessitating prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A 30 percent evaluation requires a showing of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is granted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Note: An incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 4.3 (2015).

Factual Background

The Veteran was afforded a VA examination for service-connected sinus disability in June 2010 and complained of chronic nasal congestion and sniffling that were attributed to allergic rhinitis.  He also indicated he had sinus pain.  The examiner related that there was no evidence of sinus disease.  Review of sinus X-rays disclosed clear sinuses with no air fluid level.  The assessment was history of sinusitis. 

On VA examination in September 2015, the Veteran stated that his sinuses affected his eyes, that he had an achy feeling and burning when pollen was present, and that his nose was always clogged.  It was noted that a May 2015 X-ray of the sinuses disclosed minimal patchy mucoperiosteal thickening along the maxillary sinuses.  On examination, the examiner stated that the Veteran did not currently have any findings, signs or symptoms attributable to chronic sinusitis and had had no non-incapacitating or incapacitating episodes of such.  It was opined that service-connected sinus disability did not impact his ability to work. 

The appellant was most recently afforded VA examination of the service-connected sinuses in April 2016.  It was noted that symptoms affected the maxillary sinuses.  The Veteran complained of sinusitis with headaches and related that he had frequent nose bleeds.  He stated that he had to take two days off work a month due to sinus problems.  He indicated that he had had seven non-incapacitating episodes of sinusitis over the past month characterized by headaches, pain and purulent discharge or crusting, but no incapacitating episodes.  The examiner referenced the prior CAT scan that was interpreted as showing mild mucoperiosteal thickening in both maxillary sinuses without significant opacification or disease.  It was noted that the Veteran worked full time with the post service in a mail processing center.

Information concerning family leave usage was provided.  The primary complaints centered on anxiety and chest/heart problems, without reference to significant absence due to sinus problems.

Legal Analysis

The rating criteria for sinusitis specify that in order to be entitled to a compensable rating for sinusitis, the Veteran must demonstrate that he has at least one or two incapacitating episodes per year of sinusitis necessitating prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

The record reflects that although the Veteran complained of sinus pain, there was no evidence of sinus disease on VA examination in 2010.  A diagnosis of sinusitis was provided by history only.  When examined in September 2015, the examiner stated that the appellant had no current findings, signs or symptoms attributable to chronic sinusitis.  Findings on recent CAT scan showed only minimal or mild mucoperiosteal thickening in both maxillary sinuses without significant opacification or disease.  The Veteran denied both non-incapacitating and incapacitating symptomatology referable to the sinuses. 

Review of the extensive private and VA clinical record since 2008 reveals that the Veteran has been seen over the years for continuing upper respiratory and nasal complaints.  Although the appellant has reported ongoing sinus symptoms, including chronic nasal congestion, itching and burning eyes, and nasal discharge, it appears that he has been treated for allergic rhinitis for those complaints.  While the evidence demonstrates that he has been prescribed long-term medication for allergic rhinitis, there is no clinical indication that he seeks any ongoing treatment for sinusitis.  Manifestations of allergic rhinitis have been distinguished from the service-connected sinusitis and are not for consideration in determining the degree of disability related to sinusitis.  

The evidence reflects that the appellant has been treated for multiple complaints and disorders over the years.  However, no treatment for sinusitis per se is documented in the record.  There is no documentation of record that the appellant has experienced any non-incapacitating or incapaciting episodes of sinusitis over the appeal period.  The record does not document episodes of acute or chronic sinusitis for which antibiotics have been prescribed.  As well, a severe condition characterized by frequently incapacitating recurrences, severe and frequent headaches, purulent discharge or crusting reflecting purulence owing to sinusitis is not demonstrated prior to his report on VA examination in 2016.  During personal hearing in February 2015, he admitted to only nasal blockage and denied such symptomatology on VA examination in September 2015.  

The Board observes, however, that when examined by VA in early April 2016, within seven months of the previous VA evaluation, the Veteran indicated that he had experienced at least seven incapacitating episodes of sinusitis within the year characterized by headaches, pain and purulent discharge or crusting.  The Board recognizes that lay evidence must be considered when a veteran seeks disability benefits, and he is competent to report what he experiences through senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, the Board must determine whether lay evidence is credible in and of itself, or discounted because of possible bias, conflicting statements, and/or potential for monetary gain, etc.  In this instance, in the absence of treatment for any sinus symptoms over the years, the lack of any objective symptoms other than minimal findings on X-ray, and the Veteran's tendency to conflate his sinus symptoms with allergic rhinitis, the Board finds that his statements on VA examination in 2016 are not credible or consistent with the objective evidentiary record.  As such, these statements alone do not provide a basis for granting a compensable rating.

Under the circumstances, the Board finds that any sinus symptoms indicated above are adequately encompassed by the disability evaluation currently in effect that contemplates no more than X-ray evidence only.  As such, the clinical findings do not more nearly approximate the criteria for the next higher rating of 10 percent and an increased rating is denied.  The preponderance of the evidence is against the claim.

The discussion above reflects that the evidence and symptoms reported are consistent with the applicable rating criteria for sinusitis.  Thus, consideration of whether the disability picture exhibits other related factors beyond the scope of the rating schedule is not warranted and an extraschedular rating is not in order.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disorders that have not been attributed to a specific service-connected disorder.  As such, there is no basis for an extraschedular consideration based on the facts of this case.


ORDER

An increased (compensable) rating for sinusitis is denied.


REMAND

The record reflects that following a January 2016 rating decision, a notice of disagreement was received in April 2016 in which the Veteran expressed a desire to appeal the denials of entitlement to service connection for left knee degenerative joint disease and peripheral vestibular disorder/vertigo, to include as secondary to tinnitus and hearing loss, and entitlement to higher ratings for adjustment disorder and bilateral pes planus.  While it is recognized that the RO has not had much time to act on this matter, as directed by the Court in these matters a remand is indicated. See Manlincon v. West, 12 Vet. App. 238, 240-21 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for left knee degenerative joint disease and peripheral vestibular disorder/vertigo, to include as secondary to tinnitus and hearing loss, and entitlement to higher ratings for adjustment disorder and bilateral pes planus.  The Veteran is advised that the Board cannot exercise appellate jurisdiction over these claims in the absence of a timely perfected appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


